DETAILED ACTION
Election
Applicants’ election of invention I and the following in their response of December 11, 2020 is acknowledged.  
Saccharomyces cerevisiae,
STL1 from Saccharomyces cerevisiae (SEQ ID NO: 2),
a proton symporter that is STL1,
introduction of at least one heterologous polynucleotide encoding STL 1 into the recombinant yeast host cell,
comprises a constitutive glycolytic promoter,
comprises a promoter that is the ADH1 promoter,
the second genetic modification that is for reducing the expression of a native glycerol-3-phosphate dehydrogenase-1 by deletion of the gene encoding the native GPD1 protein,
deletion of the coding sequence of the gene encoding the native GPDl protein,
the second genetic modification comprises introducing a second heterologous nucleic acid molecule in the recombinant microbial host cell, wherein the second heterologous nucleic acid molecule comprises a fifth polynucleotide encoding an heterologous GPD2 protein and a sixth polynucleotide encoding an osmotic promoter operably liked-linked to the fifth polynucleotide,
the sixth polynucleotide comprises a promoter from a GPD 1 gene,
the GPD2 protein encoded by the Saccharomyces cerevisiae gene having Gene ID: 854095 (e.g., para. [0072).],
the nucleic acid molecule encoding GPD2 is inserted at the native Saccharomyces cerevisiae GPD1 gene locus (e.g., specification at para. [0034], [0051], [0068], [0071], [0119]).

In the interview of February 1, 2021, applicants stated that the elected invention is directed to the following.
‘A recombinant S. cerevisiae cell having 
a first genetic modification that is introduction of a nucleic acid molecule encoding the STL1 glycerol importer of SEQ ID NO:  2 under the control of the ADH1 constitutive glycolytic promoter wherein said importer is a proton symporter 
a second genetic modification that is for reducing the expression of a first NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein (GPD1) encoded by Gene ID 851539 by replacing the gene coding sequence with a heterologous nucleic acid molecule encoding the heterologous GPD2 protein encoded by Gene ID 854095 under control of a GDP1 gene promoter.’ 

 
In traverse of the requirement for election of a species of ‘One specific process for genetic modification of the second GPD, applicants state the following.  
14) As the species of process for genetic modification of the second GPD, Applicant elects, with traverse, the second genetic modification which comprises introducing a second heterologous nucleic acid molecule in the recombinant microbial host cell wherein the second heterologous nucleic acid molecule comprises a fifth polynucleotide encoding an heterologous GPD2 protein and a sixth polynucleotide. Applicant respectfully traverses this species election requirement and submits that as disclosed in the specification and recited in the claims (e.g., claim 18), the second GPD (GPD2) is not itself modified. Instead, and as addressed above in item 11 ), the "second genetic modification comprises introducing a second heterologous nucleic acid molecule in the recombinant microbial host cell ... wherein the second heterologous nucleic acid molecule comprises a fifth polynucleotide encoding an heterologous GPD2 protein and a sixth polynucleotide ... " In other words, in the relevant embodiments, a further nucleic acid molecule encoding GPD2 is inserted at the native Saccharomyces cerevisiae GPD 1 gene locus (e.g., specification at para. [0034], [0051], [0068], [0071], [0119]). Accordingly, beyond the election that has been made above in item 11), it is submitted that there are no species elections that can be made from within a genus of multiple species of processes for genetic modification of the second GPD (GPD2). Clarification of the asserted species election requirement is therefore respectfully requested.

 This is not found to be persuasive for the following reasons.  While claim 18 recites ‘wherein the second genetic modification comprises introducing a second heterologous nucleic acid molecule in the recombinant microbial host cell and wherein the second heterologous nucleic acid molecule comprises a fifth polynucleotide encoding an heterologous GPD2 protein’, claims 1-2, 6-8, 10-11, 13, 21-22, and 30 are not limited to said process.  In addition, the phrase ‘a fifth polynucleotide encoding an heterologous GPD2 protein’ lacks antecedent basis in any of the prior claims.  Nonetheless, it is noted that in the interview of February 1, 2021, applicants stated that the elected second modification is ‘reducing the expression of a first NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein (GPD1) encoded by Gene ID 851539 by replacing the gene coding sequence with a heterologous nucleic acid molecule encoding the heterologous GPD2 protein encoded by Gene ID 854095 under control of a GDP1 gene promoter’.  The restriction requirement is still deemed proper and is therefore made FINAL.  

Claim History
Original claims 1-30 were filed on November 22, 2019.  With the filing of March 6, 2020 claims 4-5, 9, 12, 14-17, 20, and 28-29 have been cancelled, claims 1-3, 6-8, 10-11, 13, 18-19, 21-23, 25-26, and 30 have been amended, and no claims have been added.  Said claim set, claims 1-3, 6-8, 10-11, 13, 18-19, 21-27, and 30 are pending.  Claims 3 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-2, 6-8, 10-11, 13, 18-19, 21-22, and 30, as encompassing the elected invention, are hereby examined.
Effective Filing Date
The effective filing date granted for the instant claims is May 23, 2017, the filing date of US 62/510,107, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of May 23, 2017 the present application is being examined under the AIA , first to file provisions.
Specification-Objections
The specification is objected to for failing to provide a definition for the abbreviation ‘STL1’.  Neither BRENDA nor the NC-IUBMB databases recognizes said term. Also see below under 35 USC 112b.  
The specification is objected to for failing to identify the sequence of the recombinant proteins expressed in S. cerevisiae of the examples.
The specification is objected to for failing to provide a definition for the abbreviation ‘ime1::STL1’. For purposes of examination, it is assumed that said phrase means overexpression of STL1.  
296W::STL1’. For purposes of examination, it is assumed that said phrase means overexpression of a STL1 variant with a 296W mutation.  
The specification is objected to for the term ‘GDP2’.  It is unclear if said term means ‘GPD2’ or something else.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 6-8, 10-11, 13, 18-19, 21-22, and 30 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrases ‘having a first genetic modification’ and ‘having a second genetic modification’ render the claim indefinite.  It is unclear if the recombinant host cell (i) consists of only said first and second modifications or (ii) comprises said first and second modifications.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrases mean (ii) comprises said first and second modifications, i.e., optionally with any other additional modification(s). 
For claims 1-2 and13, the phrase ‘native…protein’ renders the claims indefinite.  It is unclear whether said phrase means (i) a protein endogenous to the host cell, (ii) a recombinant protein that is endogenous to the host cell, (iii) any naturally occurring protein, or (iv) any of (i)-(iii).  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (iv) any of (i)-(iii).
For claim 1, the phrase “c) expressing at least one second native or heterologous GPD protein” renders the claim indefinite.  It is unclear whether said phrase means (i) a third 
For claims 2, 13, and 18-19, the term ‘GPD2’ (claims 2 & 18) and the term ‘GPD1’ (claims 13 and 19), render the claims indefinite.  Regarding said terms the specification states the following.
Most mammalian cells express two different glyceroi-3-phosphate dehydrogenases (GPDs) which are necessary for glycerol production and they are expressed in response to different cellular signals: the GPD1 and the GPD2 proteins. Both proteins share 75% amino acid identity and, while they catalyze the same reaction, the differences in their amino acid sequence make them more efficient enzymes under the environmental conditions that induce their expression. GPD2 is known to be unable to fully substitute for GPD1 in the production of osmotically induced glycerol production suggesting that this enzyme has lower activity than GPD1 under osmotic stress. As shown in the Examples, below, replacing the coding sequence of the GPD1 gene by the coding sequence of the GPD2 gene allowed the recombinant yeast host cell to decrease its NAD-dependent g!yceroi-3-phosphate (biological) activity during high osmotic conditions while maintaining its NAD-dependent giyceroi-3-phosphate (biological) activity during normal or low osmotic conditions. As also shown in Examples, modulating the expression of GPD1 and GPD2 can impair growth rate and kinetics.

Thus, the proteins are highly homologous and have the same enzyme activity. The only differentiating characteristic is a suggestion that GPD2 has lower activity than GPD1 under osmotic stress.  The discussion in the specification of ‘high osmotic conditions’ states (p18 ¶1) that ‘In some embodiments, "high osmotic conditions" are … a concentration of sugars higher than about 50 g/L and/or equivalent to at !east 1 g/L of a salt (such as NaCl) when the recombinant microbial host cell is a yeast host cell.  This discussion is only exemplary and does not define the metes and bounds of "high osmotic conditions".  Thus, neither a structural nor functional differentiation between GPD1 and GPD2 proteins is provided herein.  It is unclear if 
Claim 7 and 8 are rendered indefinite by being dependent from cancelled claim 5.  For purposes of examination, it is assumed that claims 7 and 8 are dependent from claim 6.
For claim 7, the phrase “glycolytic promoter comprises a promoter from a ADH1 gene… and/or a CDC19 gene” renders the claim indefinite.  It is unclear whether said phrase is meant to be (i) “glycolytic promoter comprises a promoter selected from the group consisting of a ADH1 gene… and a CDC19 gene”, (ii) “glycolytic promoter comprises a promoter from a ADH1 gene… or a CDC19 gene”, or (iii) ‘glycolytic promoter comprising one or more of a promoter from a ADH1 gene… or a CDC19 gene’ (iv) ‘glycolytic promoter consists of a promoter from a ADH1 gene… or a CDC19 gene’, or (v) ‘glycolytic promoter consists of one or more of a promoter from a ADH1 gene… or a CDC19 gene’.   The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (v) ‘glycolytic promoter consists of one or more of a promoter from a ADH1 gene… or a CDC19 gene’.   This would encompass constructs with all 15 promoters and any other promoter
For claim 11, the term ‘STL1’ renders the claim indefinite.  Neither BRENDA nor the NC-IUBMB database recognizes said term. Searching the NCBI database with the term ‘STL1’ and ‘Saccharomyces cerevisiae’ retrieved the protein annotated as ‘KZV12780: STL1 [Saccharomyces cerevisiae]’.  A BLAST search with the protein of KZV12780:STL1 retrieved alignment with ‘STL1’ proteins having as little as 30% identity (KAF3396789.1).  Proteins not XP_022392385.1) and the Rad8 DNA repair enzyme having 44% identity (KZZ97139.1).  Thus, is unclear whether ‘STL1’ means (i) any protein having glycerol uptake, (ii) any protein having mono-saccharide uptake, or (iii) some other genus of proteins. For purposes of examination, it is assumed that ‘STL1’ means (i) any protein having glycerol uptake.  
For claim 13, the phrase ‘inhibiting expression’ renders the claim indefinite.  It is unclear whether said phrase means (i) genetically modified to inhibit transcription, (ii) genetically modified to inhibit translation, (iii) genetically modified to enhance degradation, and/or (iv) genetically modified to affect any other process to reduce the cellular presence. The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses all of (i)-(iv).
For claim 18, the phrases ‘a fifth polynucleotide’ and ‘a sixth polynucleotide’ render the claim indefinite because parent claim 1 does not recite a first, second, third, or fourth polynucleotide.
For claim 19, the phrase “a promoter from a GDP1 gene, a DAK1 gene and/or a TPS2 gene” renders the claim indefinite.  It is unclear whether said phrase is meant to be (i) “glycolytic promoter comprises a promoter selected from the group consisting of a promoter from a GDP1 gene, a DAKl gene and a TPS2 gene’, (ii) “glycolytic promoter comprises a promoter from a GDP1 gene, a DAKl gene, or a TPS2 gene’, (iii) ‘glycolytic promoter comprising one or more of a promoter from a GDP1 gene, a DAKl gene and a TPS2 gene’ (iv) ‘glycolytic promoter consists of a promoter from a GDP1 gene, a DAKl gene, or a TPS2 gene’, or (v) ‘glycolytic promoter consists of one or more of a promoter from a GDP1 gene, a DAKl gene, or a TPS2 gene’.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means, (v) ‘glycolytic promoter consists of one or 


more of a promoter from a GDP1 gene, a DAKl gene, or a TPS2 gene’.  This would encompass constructs with all three promoters.
Claims 6-8, 18, 21, and 30 are rendered indefinite for improper antecedent usage as follows.
For claim 6, the phrase “microbial cell”, which appears twice, should be corrected to “yeast host cell”.
For claim 18, the phrases “microbial cell” and ‘microbial host cell’ should be corrected to “yeast host cell”.
For claim 21 ‘yeast cell host cell’ and should be corrected to ‘yeast host cell’.
For claim 30, ‘microbial host cell’ should be corrected to “yeast host cell”.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.  
Claim Rejections - 35 USC § 112-Fourth Paragraph/AIA (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  As set forth above under 35 USC 112b, for purposes of examination, it is assumed that ‘STL1’ means (i) any protein having glycerol uptake.  Based thereon, claim 11 fails to further limit parent claims 1 and 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103

	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 10-11, 13, 18, 21-22, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hubmann et al, 2011 in view of Ferreira et al, 2005 (both of record).  Hubmann teaches a strain of S. cerevisiae having disruption of the gpd1 gene and expression of the gpd2 gene wherein the native promotor is replaced by a TEF1 modified promoter (variant ab7). Hubmann demonstrates that this strain retains growth under aerobic and anaerobiosis conditions (figure 2).  The strain has reduced accumulation of glycerol and enhanced production of ethanol (table 3, figure 4A), presumably by shuttling glycerol to pyruvate then to ethanol.  Hubmann does not teach their cells having a genetic modification to increase glycerol uptake. 
Ferreira et al, 2005 teaches that glycerol metabolism is important in the production of ‘bio-alcohol’ such as in alcoholic wine (p2068 ¶1) and that a S cerevisiae ‘Stl1’ protein is a glycerol importer. It would have been obvious to a person of ordinary skill in the art to modify the cells of Hubmann by increasing the activity of the S. cerevisiae ‘Stl1’ glycerol importer.  Motivation to do so is provided by the desire to increase the intracellular level of glycerol to be converted to ethanol. The expectation of success is high, as Ferreira demonstrates increased accumulation of glycerol in Saccharomyces recombinantly expressing their Stl1p protein (figure 6). Therefore claims 1-2, 10-11, 13, 18, 21-22, and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hubmann et al, 2011 in view of Ferreira et al, 2005.
Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of  Hubmann et al, 2011 and Ferreira et al, 2005 in view of Kunze et al, 1988.  The combination of Hubmann and Ferreira is described above.   Said combination does not teach expression of the STL1 protein of Ferreira under the control of a glycolytic promoter.   Kunze  rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of  Hubmann et al, 2011 and Ferreira et al, 2005 in view of Kunze et al, 1988.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of  Hubmann et al, 2011 and Ferreira et al, 2005 in view of Noda et al, 2008.  The combination of Hubmann and Ferreira is described above.   Said combination does not teach GDP2 expression under the control of a GDP1 promoter.   Noda teaches recombinant expression of proteins in S. cerevisiae under the control of a GDP1 promoter (p35).  It would have been obvious to a person of ordinary skill in the art to replace the promoter of Hubmann with the GDP1 promoter.   Motivation to do so is provided by the desire to recombinantly express GDP2 in the S. cerevisiae taught by the combination of Hubmann and Ferreira.  The expectation of success is high, as the use of the GDP1 promoter for recombinant expression of proteins in S. cerevisiae was well known in the art. Therefore, claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of  Hubmann et al, 2011 and Ferreira et al, 2005 in view of Noda et al, 2008.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Enablement
Claims 1-2, 6-8, 10-11, 13, 18-19, 21-22, and 30 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification, describes the strains M10715 and M10582 both comprising over expression of a glycerol uptake protein and replacement of gpd1 with gpd21 (tables 2 & 3) The prior art is enabling for the yeast host cells taught by the combinations of references, as discussed above under 35 USC 103.  However, neither the specification nor the prior art reasonably provides enablement for any recombinant yeast host cell having enhanced activity of any glycerol importer, reduction of the activity of any first GPD protein, and enhanced activity of any second GPD protein.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  

Any recombinant yeast host cell: 
a) having a first genetic modification for increasing, optionally in glycolytic conditions, the activity of a first native and/or heterologous protein that functions to import glycerol into the recombinant host cell; 
b) having a second genetic modification for decreasing, optionally in high osmotic conditions, the activity of a first NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein; and
c) expressing at least one second native or heterologous GPD protein

wherein the protein that functions to import glycerol has any structure and the activity is increased by any genetic modification,
wherein the first GPD2 protein has any structure and the activity is decreased by any genetic modification, and 
wherein the second one or more GPD proteins have any structures which are expressed by any genetic modification.

Claim 2 is so broad as to encompass any such cell wherein the one or more second GPD proteins are GPD2 proteins with any structure.

Claim 6 is so broad as to encompass any such cell wherein the first genetic modification is recombinantly introducing any nucleic acid molecule encoding any protein having any structure and glycerol import activity. 

Claim 10 is so broad as to encompass any such cell wherein the glycerol importer is a proton symporter having any structure.

Claim 13 is so broad as to encompass any such cell wherein the first GPD protein is any GPD1 protein having any structure and the expression (cellular accumulation) is decreased by any genetic modification or deleting at least one encoding nucleotide by any genetic modification.

Claim 18 is so broad as to encompass any such cell wherein the second genetic modification is introducing any heterologous nucleic acid molecule comprising a polynucleotide encoding any heterologous GPD2 protein having any structure wherein the nucleic acid molecule comprises any osmotic promoter. 

Claim 19 is so broad as to encompass any such cell wherein the second modification is introducing any heterologous nucleic acid molecule comprising a polynucleotide encoding any heterologous GPD2 protein having any structure wherein the nucleic acid molecule comprises any GDP1, DAK1, and/or TPS2  osmotic promoter, said promoters having any structure. 

Claims 21-22 are so broad as to encompass any such cell wherein the cell is a Saccharomyces or Saccharomyces cerevisiae cell, respectively.


While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for all proteins having import glycerol and all proteins having GPD, GPD1, and/or GPD2 activity wherein said proteins have any structure, as encompassed by the instant claims.  Furthermore, the positions within a protein's sequence where amino acid alterations can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such alterations are unpredictable.  In addition, one skilled in the art would expect any tolerance to alterations for a given protein to diminish with each further and additional alterations, e.g. multiple substitutions.  In addition, it is not routine in the art to screen all cells wherein said proteins are altered by any genetic modification. 
	The specification does not support the broad scope of claims 1, 6-8, 11, and 30, which encompasses yeast host cell having (a) any genetic modification for increased activity of any one of all proteins, having any structure, and that functions to import glycerol, (b) any genetic 
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of yeast cells with any genetic modifications for altering the expression or activity of an enormous number proteins.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of cells, proteins, and methods to make having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1-2, 6-8, 10-11, 13, 18-19, 21-22, and 30 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Specifically, claims 1, 6-8, 11, and 30 encompass any recombinant yeast host cell: 
a) having a first genetic modification for increasing, optionally in glycolytic conditions, the activity of a first native and/or heterologous protein that functions to import glycerol into the recombinant host cell; 
b) having a second genetic modification for decreasing, optionally in high osmotic conditions, the activity of a first NAD-dependent glycerol-3-phosphate dehydrogenase (GPD) protein; and
c) expressing at least one second native or heterologous GPD protein

wherein the protein that functions to import glycerol has any structure and the activity is increased by any genetic modification,
wherein the first GPD protein has any structure and the activity is decreased by any genetic modification, and 
wherein the second one or more GPD proteins have any structures which are expressed by any genetic modification.

Claim 2 encompasses any such cell wherein the one or more second GPD proteins are GPD2 proteins with any structure.

Claim 6 encompasses any such cell wherein the first genetic modification is recombinantly introducing any nucleic acid molecule encoding any protein having any structure and glycerol import activity. 

Claim 10 encompasses any such cell wherein the glycerol importer is a proton symporter having any structure.

Claim 13 encompasses any such cell wherein the first GPD protein is any GPD1 protein having any structure and the expression (cellular accumulation) is decreased by any genetic modification or deleting at least one encoding nucleotide by any genetic modification.

Claim 18 encompasses any such cell wherein the second genetic modification is introducing any heterologous nucleic acid molecule comprising any polynucleotide encoding any heterologous GPD2 protein having any structure wherein the nucleic acid molecule comprises an osmotic promoter having any structure.

Claim 19 encompasses any such cell wherein the second genetic modification is introducing any heterologous nucleic acid molecule comprising any polynucleotide encoding any 

Claims 21-22 encompass any such cell wherein the cell is a Saccharomyces or Saccharomyces cerevisiae cell, respectively.

This is an infinite/large genus, as cells comprising modification of the expression and/or activity of any protein, having any structure, and having glycerol import, GPD, GPD1, or GPD2 activity.  Only two variants cells are disclosed in the specification, and these are limited to strains M10715 and M10682.  No other specific recombinant cells of this claimed genus are disclosed.  The specification fails to describe any other representative species of cells by any identifying characteristics or properties other than the functionality of having, by any genetic modifications, increased glycerol import, decreased GPD1 activity, and increased GPD2 activity.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any other representative species of this essentially infinite genus beyond those disclosed that are listed above (strains M10715 and M10682) were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of cells and molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because only a very small number of species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.

Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application.  This is necessary as, the published application is very often different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that since the examples do not disclose the sequences of the glycerol uptake, gpd1, gpd2, and fcy1 proteins.  Thus, the public is not able to make the strains M10715 and M10582.
        2 It is noted that NC-IUBMB has four E.C. numbers for ‘NAD-dependent glycerol-3-phosphate dehydrogenase’.